Citation Nr: 1030696	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-34 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating higher than 70 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In August 2007, the Board remanded the claim for 
additional development.

In the August 2007 remand, the Board also referred an issue of 
entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU) to the agency of original jurisdiction (AOJ).  It does not 
appear that this issue has been addressed.  The Board notes that 
the United States Court of Appeals for Veterans Claims (Court) 
has held that there is no freestanding claim for TDIU.  See Rice 
v. Shinseki, 22 Vet. App. 447, 451 (2009).  However, the Court 
also indicated that, although a TDIU issue is part and parcel of 
the determination of the initial rating for a disability, it is 
not to say that a schedular rating may not be addressed by the 
Board even though the Board also remands or refers an issue of 
entitlement to TDIU.  See Rice, 22 Vet. App. at 455, footnote 7.  
Given that the Veteran is service connected for more than one 
disability (PTSD and diabetes mellitus), the TDIU issue will 
again be referred to the AOJ for appropriate action and the Board 
will consider the PTSD rating issue that is properly in appellate 
status.


FINDING OF FACT

Since the award of service connection, the Veteran's PTSD has 
resulted in no more than occupational and social impairment with 
deficiencies in most areas; total occupational and social 
impairment has not been shown.




CONCLUSION OF LAW

The criteria for an initial rating higher than 70 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, when the claim was in remand status.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed after, 
May 30, 2008.  The amendments, among other things, removed the 
notice provision requiring VA to request the veteran to provide 
any evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through a May 2005 notice letter, the RO notified the Veteran of 
the information and evidence needed to substantiate his 
underlying claim of service connection for PTSD.  In regards to a 
higher initial rating, September 2007 and April 2010 notice 
letters told the Veteran that the evidence should show that his 
service-connected PTSD had increased in severity.  The September 
2007 and April 2010 letters were sent pursuant to the Board's 
August 2007 remand.  Those letters also provided the Veteran with 
the general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Although the complete notice was not provided until 
after the RO initially adjudicated the Veteran's claim, the claim 
was properly re-adjudicated later in April 2010, which followed 
the adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the May 2005, September 2007, and April 
2010 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, will 
be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the 
Veteran was notified that VA was responsible for obtaining 
relevant records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment provider, 
or an employer.  Additionally, the notice letters asked the 
Veteran to submit medical evidence, opinions, statements, and 
treatment records regarding his PTSD.

In any event, as is the case here, once a veteran disagrees with 
an initial determination, other provisions apply to the remainder 
of the adjudication process, particularly those pertaining to the 
issuance of rating decisions and statements of the case.  See 
38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2009); Dingess, 19 Vet. App. at 490-91; 
see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  
Consequently, a remand for further VCAA notification is not 
necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issue on 
appeal.  The Veteran's service treatment and personnel records 
have been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in Newington, 
Connecticut.  Records from the Social Security Administration 
(SSA) were also obtained.  Additionally, the Veteran was provided 
multiple VA examinations in connection with his claim, the 
reports of which are of record.  The most recent examination was 
conducted in March 2010 pursuant to the Board's August 2007 
remand.  The examination reports contain sufficient evidence by 
which to evaluate the Veteran's PTSD in the context of the rating 
criteria.  Furthermore, the Veteran was afforded a hearing before 
the Board in March 2007, the transcript of which is also of 
record.  Significantly, the Veteran has not otherwise alleged 
that there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  Thus, VA has properly 
assisted the Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran asserts that his service-connected PTSD has been more 
disabling than initially rated.  He contends that a rating in 
excess of 70 percent is warranted; that is, he contends that a 
total (100 percent) rating is warranted.  Additionally, the 
Veteran's representative maintains that any substance abuse 
disorder, including cannabis dependence, was caused by the 
Veteran's PTSD.

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question 
for consideration is the propriety of the initial evaluation 
assigned, consideration of the medical evidence since the 
effective date of the award of service connection and 
consideration of the appropriateness of a staged rating are 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
(During the course of the appeal, a 70 percent rating for PTSD 
was made effective from the effective date of the award of 
service connection-November 16, 2004).

The Veteran's service-connected PTSD has been evaluated under 
Diagnostic Code 9411 for PTSD.  Under that diagnostic code, a 70 
percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (Diagnostic Code 9411) (2009).

A review of the evidence of record reveals that the Veteran has 
received mental health treatment at the Newington VAMC throughout 
the pendency of the claim.  He has been treated for PTSD as well 
as substance abuse disorders, including cannabis dependence.  In 
January 2005, SSA determined that the Veteran was totally 
disabled as of November 2004 as a result of multiple psychiatric 
disorders, including affective disorders, anxiety-related 
disorders, and substance addiction disorders.  In September 2005, 
January 2006, and March 2010, the Veteran underwent VA 
psychiatric examination in connection with the claim.  As noted 
previously, the Veteran also testified at a hearing in March 2007 
in connection with the claim.

In consideration of the evidence, the Board finds that the 
Veteran's PTSD has resulted in no more than occupational and 
social impairment with deficiencies in most areas.  This is so 
for the entire rating period since the award of service 
connection.  The evidence shows that the Veteran's PTSD has 
resulted in occupational and social impairment manifested by 
multiple symptoms that at least approximate the level of 
disability set forth for a 70 percent rating.  The medical 
records and examination reports document that the Veteran has 
experienced symptoms such as anxiety, panic attacks, depression, 
intrusive thoughts, flashbacks, nightmares, sleep impairment, 
unresolved guilt, tendency to disassociate, passive and fleeting 
suicidal ideation, impulsivity, occasional auditory 
hallucinations, increased startle response, irritability, 
isolation, avoidance, loss of interest, lack of concentration, 
impaired memory, and blunt affect.  However, these types of 
symptoms are contemplated by the 70 percent initial rating that 
has already been assigned.  See 38 C.F.R. § 4.130 (Diagnostic 
Code 9411).

Many of the above-listed symptoms are contemplated by even lesser 
ratings for PTSD.  The more severe symptoms, such as suicidal 
ideation and impulsivity (impaired impulse control) are expressly 
set forth as examples for a 70 percent rating.  Although 
hallucinations are set forth as an example of a symptom 
representative of a total rating, the criteria list persistent 
hallucinations.  In the Veteran's case, hallucinations were noted 
in VA treatment records, particularly in 2005.  However, the 
Veteran denied experiencing hallucinations during the September 
2005 and March 2010 VA examinations.  Moreover, the January 2006 
VA examiner characterized the frequency of the hallucinations as 
"occasional."  Thus, the evidence tends to reflect that any 
hallucinations experienced as a result of PTSD have not been 
persistent.

Other types of symptoms supportive of a total disability have 
also not been evident.  Gross impairment of thought process has 
not been shown.  Rather, the September 2005 and January 2006 VA 
examiner found the Veteran to have a logical, coherent, and 
organized thought process.  Additionally the March 2010 VA 
examiner found a goal-directed thought process.  Speech was 
consistently found to be normal on VA examination and gross 
impairment of communication was not shown.  No delusions were 
evident during the VA mental status examinations.  The Veteran 
was generally cooperative on VA examination and there was no 
grossly inappropriate behavior.  Although passive and fleeting 
suicidal ideation has been evident, the evidence does not suggest 
that the Veteran has been in persistent danger of hurting 
himself.  Similarly, homicidal ideation and a persistent danger 
of hurting others have not been shown.  The evidence shows that 
the Veteran's PTSD has affected his ability to function, but it 
does not indicate that he has had an inability to perform daily 
activities.  The March 2010 VA examiner noted that the Veteran 
had fair hygiene.  That examiner also indicated that the Veteran 
was alert and oriented.  The evidence does not reflect that the 
Veteran had been disoriented to time or place.  Moreover, 
although the Veteran attests to experiencing memory impairment, 
there is no suggestion in the record that he cannot remember his 
own name, his occupation, or the names of his close relatives.

In all, the evidence does not show that the Veteran's PTSD has 
resulted in total social impairment.  He has had an inability to 
establish and maintain effective relationships.  The Veteran is 
divorced and he has not remarried.  Nevertheless, the VA 
examination reports reflect that he has excellent relationships 
with his children, he lives with one of his daughters, and he 
also has a handful of friends with whom he fishes, bowls, and 
plays cards.  These types of relationships are not indicative of 
total social impairment.  Thus, to the extent the Veteran's 
relationships have been affected by his PTSD, the evidence shows 
that the impairment is already contemplated by the 70 percent 
rating.

In regards to occupational impairment, it has not been shown that 
the Veteran's PTSD has resulted in total occupational impairment 
at any time since the award of service connection.  As noted 
previously, SSA found the Veteran to be totally disabled for SSA 
benefits.  Even so, the finding was based on multiple 
psychological disorders and not solely as a result of PTSD.  
Although the SSA determination is relevant to the matter, it is 
not dispositive in light of the other evidence of record.  The 
Veteran was last employed in November 2004 as a food distributor 
warehouse worker.  During both the September 2005 and January 
2006 VA examinations, the Veteran reported that he would have 
still been employed but for being caught with cannabis.

Pursuant to the Board's August 2007 remand, the March 2010 VA 
examiner addressed this very matter.  After reviewing the claims 
file and examining the Veteran, the examiner gave the opinion 
that the Veteran's cannabis dependence significantly interferes 
with his ability to engage in meaningful activities, including 
gainful employment.  In contrast, the March 2010 examiner stated 
that the Veteran's PTSD symptoms are not severe enough to 
interfere with occupational and/or social functioning and do not 
render him incapable of securing or maintaining substantially 
gainful employment.  In fact, the March 2010 examiner determined 
that the Veteran's PTSD was in partial remission and he did not 
meet the criteria for PTSD as he had in the past.

Based on this evidence, the Board finds that the Veteran's PTSD 
has not resulted in total occupational impairment and does not 
prevent him from obtaining substantially gainful employment.  The 
March 2010 VA examiner's opinion is persuasive as it was made 
after a review of the evidence in the claims file, an examination 
of the Veteran, and it finds support in the record.  As noted 
previously, the Veteran's representative contends that the 
Veteran's cannabis dependence is a result of his PTSD.  That is, 
the Veteran turned to cannabis use to self medicate in response 
to the PTSD-related symptoms.  The March 2010 VA examiner also 
addressed this aspect of the claim pursuant to the Board's 
remand.  The examiner stated that the Veteran's cannabis 
dependence is independent of his PTSD, it precedes his PTSD in 
time of onset, and it has continued despite the fact that most of 
the PTSD symptoms are in remission.  The March 2010 examiner is 
the only clinician that expressly addressed this salient 
question.  In view of this opinion, and a lack of any similar 
comprehensive opinion on the matter, the evidence shows that the 
Veteran's cannabis dependence is independent from and not 
resultant from his service-connected PTSD.  Consequently, the 
effects of the Veteran's cannabis use on his employment are not 
supportive of his claim for a higher rating for PTSD.

The Board has considered the GAF (global assessment of 
functioning) scores assigned to the Veteran during the pendency 
of the claim.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), the GAF scale reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  GAF scores 
recorded in the VA treatment records through 2005 ranged from 38 
to 41.  According to DSM-IV, this level of GAF score represents 
serious impairment to some impairment in reality testing or 
communication or major impairment.   Symptoms may include 
suicidal ideation, severe obsessional rituals, and illogical, 
obscure, or irrelevant speech.  A GAF score of 50 (serious 
impairment) was assigned by the January 2006 VA examiner and a 
GAF score of 60 (moderate symptoms) was assigned by the September 
2005 and March 2010 VA examiners.  Here, the GAF scores have 
widely varied and show that the Veteran's PTSD affects his 
ability to function.  Even so, none of the scores are indicative 
of total occupational and social impairment.  Moreover, as 
described previously, the examples of symptoms set forth in the 
rating criteria for a total rating have simply not been evident 
during the course of the claim.  Thus, the Board does not find 
that the GAF scores support the assignment of a total rating.

In sum, because the Board finds that the Veteran's PTSD has 
resulted in no more than occupational and social impairment with 
deficiencies in most areas, the Board concludes that an initial 
rating higher than 70 percent for PTSD is not warranted at any 
point since the award of service connection.  Without sufficient 
evidence that the disability has resulted in total occupational 
and social impairment, a total rating is not warranted.  See 
38 C.F.R. § 4.130 (Diagnostic Code 9411).

The above determination is based upon consideration of applicable 
rating provisions.  It should also be pointed out that there is 
no showing that the Veteran's PTSD has reflected so exceptional 
or unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  The symptoms of his disability have been 
accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral for 
a determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim for 
an initial rating higher than 70 percent for PTSD must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
for a higher initial rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating higher than 70 percent for PTSD is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


